
	

114 S517 IS: Secure Rural Schools and Payment in Lieu of Taxes Repair Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 517
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Wyden (for himself, Mr. Crapo, Mr. Risch, Mr. Merkley, Mr. Udall, Mr. Bennet, Mrs. McCaskill, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the secure rural schools and community self-determination program, to restore mandatory
			 funding status to the payment in lieu of taxes program, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Secure Rural Schools and Payment in Lieu of Taxes Repair Act.
		2.Extension of secure rural schools and community self-determination program
 (a)Definition of full funding amountSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(11)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C)—
 (A)by striking fiscal year 2012 and each fiscal year thereafter and inserting each of fiscal years 2012 and 2013; and (B)by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)for fiscal year 2014 and each fiscal year thereafter, the amount that is equal to the full funding amount for fiscal year 2011..
				(b)Secure payments
		for States and counties containing Federal land
				(1)Availability of
 paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by striking 2013 each place it appears and inserting 2016.
 (2)ElectionsSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended—
 (A)in paragraph (1)(A), by striking by August 1, 2013 (or as soon thereafter as the Secretary concerned determines is practicable), and August 1 of each second fiscal year thereafter and inserting by August 1 of each applicable fiscal year (or as soon thereafter as the Secretary concerned determines is practicable); and
 (B)in paragraph (2)(B)— (i)by striking in 2013 and inserting in 2014; and
 (ii)by striking fiscal year 2013 and inserting fiscal year 2016. (3)Election as to use of balanceSection 102(d)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(1)) is amended—
 (A)in subparagraph (B)(ii), by striking not more than 7 percent of the total share for the eligible county of the State payment or the county payment and inserting any portion of the balance; and
 (B)by striking subparagraph (C) and inserting the following:  (C)Counties with major distributionsIn the case of each eligible county to which $350,000 or more is distributed for any fiscal year pursuant to paragraph (1)(B) or (2)(B) of subsection (a), the eligible county shall elect to do 1 or more of the following with the balance of any funds not expended pursuant to subparagraph (A):
 (i)Reserve any portion of the balance for projects in accordance with title II. (ii)Reserve not more than 7 percent of the total share for the eligible county of the State payment or the county payment for projects in accordance with title III.
 (iii)Return the portion of the balance not reserved under clauses (i) and (ii) to the Treasury of the United States..
 (4)Notification of electionSection 102(d)(3)(A) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(3)(A)) is amended by striking 2012, and inserting 2014 (or as soon thereafter as the Secretary concerned determines is practicable).
 (5)Failure to electSection 102(d)(3)(B)(ii) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(3)(B)(ii)) is amended by striking purpose described in section 202(b) and inserting purposes described in section 202(b), 203(c), or 204(a)(5).
				(6)Distribution of
 payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2013 and inserting 2016.
				(c)Continuation of
		authority To conduct special projects on Federal land
 (1)Submission of project proposalsSection 203(a)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7123(a)(1)) is amended by striking September 30 for fiscal year 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and each September 30 thereafter for each succeeding fiscal year through fiscal year 2013 and inserting September 30 of each applicable fiscal year (or as soon thereafter as the Secretary concerned determines is practicable).
 (2)Evaluation and approval of projects by secretary concernedSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (3)Resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2015.
 (4)Availability of project fundsSection 207(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7127(a)) is amended by striking September 30, 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and each September 30 thereafter for each succeeding fiscal year through fiscal year 2013 and inserting September 30 of each applicable fiscal year (or as soon thereafter as the Secretary concerned determines is practicable).
 (5)Termination of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended—
 (A)in subsection (a), by striking 2013 and inserting 2016 (or as soon thereafter as the Secretary concerned determines is practicable); and
 (B)in subsection (b), by striking 2014 and inserting 2017.
					(d)Continuation of
 authority To reserve and use county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—
 (1)in subsection (a), by striking 2013 and inserting 2016 (or as soon thereafter as the Secretary concerned determines is practicable); and
 (2)in subsection (b), by striking September 30, 2014, shall be returned to the Treasury of the United States and inserting September 30, 2017, may be retained by the counties for the purposes identified in section 302(a)(2).
				(e)Authorization of
 appropriationsSection 402 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7152) is amended by striking 2013 and inserting 2016.
			(f)Availability of funds
 (1)Title II fundsAny funds that were not obligated as required by section 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) (as in effect on the day before the date of enactment of this Act) shall be available for use in accordance with title II of that Act (16 U.S.C. 7121 et seq.).
 (2)Title III fundsAny funds that were not obligated as required by section 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) (as in effect on the day before the date of enactment of this Act) shall be available for use in accordance with title III of that Act (16 U.S.C. 7141 et seq.).
 3.Restoring mandatory funding status to the payment in lieu of taxes programSection 6906 of title 31, United States Code, is amended in the matter preceding paragraph (1), by striking of fiscal years 2008 through 2014 and inserting fiscal year.
